                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,
       v.                                           No. 19-mj-2077-DPR

TIMOTHY WAYNE CARNELISON,
JR.,

                      Defendant.


         UNITED STATES' MOTION FOR PRETRIAL DETENTION AND FOR
              A HEARING PURSUANT TO 18 U.S.C. § 3142(e) and (f)

       The United States of America, through Timothy A. Garrison, United States Attorney for

the Western District of Missouri, and by the undersigned Assistant United States Attorney requests

pretrial detention and a detention hearing pursuant to 18 U.S.C. §§ 3142 (e)(3)(E), (f)(1)(A),

(f)(2)(A), and (f)(2)(B). At this hearing, the evidence will demonstrate that no condition or

combination of conditions of release will reasonably assure the defendant's appearance as required

by the Court and the safety of other persons and the community.

                                    Supporting Suggestions

1. Title 18, United States Code, Section 3142(f)(1)(A) provides that a hearing must be held by

   the appropriate judicial officer to determine whether any condition or combination of

   conditions will reasonably assure the defendant's appearance and the safety of any other person

   in the community if the attorney for the Government moves for such a hearing and if the case

   is one that involves an offense involving a minor or a crime of violence as defined in 18 U.S.C.

   § 3156(a)(4)(C), which includes the offenses of receipt and distribution of child pornography,

   in violation of 18 U.S.C. § 2252(a)(2). 18 U.S.C. § 3142(E)(3)(E) and (f)(1)(A).




            Case 6:19-cr-03143-BCW Document 6 Filed 09/27/19 Page 1 of 4
2. The statute recognizes two additional situations which allow for a detention hearing and which

   can be raised either by the attorney for the Government or by a judicial officer. These

   conditions are:

       a.      When there is a serious risk that the defendant will flee; or,

       b.      When there is a serious risk that the person will "obstruct or attempt to obstruct
               justice, or threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate,
               a prospective witness or juror." 18 U.S.C. § 3142(f)(2)(A) and (B).

3. One or more grounds for pretrial detention and a pretrial detention hearing as set forth by the

   statute exists in the above cause, to wit: this matter involves the receipt and distribution of

   child pornography. Further, there is a serious risk that the defendant’s release will present a

   substantial risk to the community.

4. The crimes alleged in the Complaint requires the Court to consider a rebuttable presumption

   that no condition or combination of conditions set forth in 18 U.S.C. § 3142(c) will reasonably

   assure the appearance of the defendant as required and the safety of other persons and the

   community. 18 U.S.C. § 3142(e)(3)(E).

5. Moreover, the nature and circumstances of the charged offense, the weight of the evidence, the

   defendant’s history and characteristics, and the nature and seriousness of the danger to any

   person or the community that would be posed by the defendant’s release, each demonstrate

   that there is no condition or combination of conditions set forth in 18 U.S.C. § 3142(c) that

   will reasonably assure the appearance of the defendant as required and the safety of other

   persons and the community.




                                                   2




            Case 6:19-cr-03143-BCW Document 6 Filed 09/27/19 Page 2 of 4
6. The Government is aware of the following evidence:

   a. In relation to the nature and circumstances of the offense charged, on September 25, 2019,

       a complaint was filed charging the defendant with receipt and distribution of child

       pornography.

   b. In relation to the weight of the evidence supporting the charge in the Complaint, this case

       came to the attention of law enforcement after Google initiated a CyberTip with the

       National Center for Missing and Exploited Children (NCMEC) after locating files

       containing suspected child pornography stored within a user’s Google Photo application.

       Based upon the investigation by Homeland Security Investigations (HSI) and Southwest

       Missouri Cyber Crimes Task Force (SMCCTF) Officer Brian Martin, the defendant was

       identified as the suspect in the CyberTip. On September 24, 2019, TFO Martin and other

       members of the SMCCTF executed the search warrant at the defendant’s residence. Post-

       Miranda, Carnelison admitted he had been downloading images and videos of child

       pornography. SMCCTF Computer Forensic Analyst (CFA) Michael Costello conducted a

       forensic preview of the defendant’s Samsung cellular phone and located images of child

       pornography, that is, children less than 18 years of age engaged in sexually explicit activity.

   c. In relation to the history and characteristics of the defendant, the defendant is a convicted

       sex offender. On April 3, 2008, the defendant was convicted of two counts of Statutory

       Sodomy in the Frist Degree and one count of Child molestation, in the Circuit Court of

       Taney County, Missouri, case number 06N9-CR00922-01.




                                                 3




         Case 6:19-cr-03143-BCW Document 6 Filed 09/27/19 Page 3 of 4
       WHEREFORE, the United States requests a pretrial detention hearing and that Defendant

be detained pending trial.

                                           Respectfully submitted,

                                           Timothy A. Garrison
                                           United States Attorney

                                    By     /s/ Ami Harshad Miller
                                           Ami Harshad Miller
                                           Assistant United States Attorney
                                           Missouri Bar No. 57711
                                           901 St. Louis Street, Ste. 500
                                           Springfield, Missouri 65802




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on September
27, 2019, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.


                                           /s/ Ami Harshad Miller
                                           Ami Harshad Miller
                                           Assistant United States Attorney




                                              4




          Case 6:19-cr-03143-BCW Document 6 Filed 09/27/19 Page 4 of 4
